Title: From George Washington to Henry William DeSaussure, 1 November 1795
From: Washington, George
To: DeSaussure, Henry William


          
            Dear Sir,
            [Philadelphia] Sunday Morning 1st Novr 1795.
          
          I thank you for the plan of the Santee Canal, which you have had the goodness to send me.
          
          If Genl Pinckney has gone more into detail, than is found in the expression of your letter relative to the establishment at Fort Johnston, I should be glad to receive an extract thereof; otherwise, the transcript would be unnecessary. It is to be observed, however, that the strength of our garrisons must be proportioned to the means from whence they are drawn.
          I cannot, in this moment of your departure, but express my regret that it was not accordant with your views to remain in the Directorship of the Mint. Permit me to add thereto, that your conduct therein, gave entire satisfaction; and to wish you a pleasant voyage, and a happy meeting with your friends in So. Carolina—being with great esteem—Dear Sir—Your Obedient Servt
          
            Go: Washington
          
        